Citation Nr: 1706492	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-00 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint (TMJ) syndrome. 

2.  Entitlement to service connection for lumbar disc disease with urinary incontinence and radiculopathy, including as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse



ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to April 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA). This matter was last before the Board in August 2015, whereupon the issues currently on appeal were remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  Following the issuance of a November 2016 supplemental statement of the case in which the AMC continued the denial of the issues, the matter was returned to the Board for its adjudication. 

In July 2012, a Travel Board hearing was held at the RO before the undersigned veterans law judge (VLJ).  A transcript of the hearing is associated with the claims file. 

The issue of entitlement to service connection for TMJ syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence does not demonstrate that the Veteran's currently diagnosed lumbar disc disease with urinary incontinence and radiculopathy is attributable to the Veteran's active service or any incident of service, to include as due to a service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for lumbar disc disease with urinary incontinence and radiculopathy have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 38 C.F.R. § 3.159(b).  

Here, the Veteran was provided with notice in April 2007 which was fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service treatment records, both from VA and from private providers.  The Veteran has also submitted records relating to her disability claim with the Social Security Administration (SSA).  She was afforded thorough VA examinations in January 2008, September 2014 and February 2016, with addendum opinions in May 2016 and July 2016.  The Veteran has submitted personal statements and was also afforded an opportunity to testify at a hearing before the undersigned VLJ in July 2012.  She has not identified any additionally available evidence for consideration. 

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in July 2012, the Veteran was assisted by a representative from a veterans service organization.  That representative pursued a line of questioning directed to elicit the Veteran's contentions regarding her claim.  The representative and the undersigned asked questions regarding the Veteran's history of symptoms of her back condition and why she believed it was related to service.  The VLJ informed the Veteran that she had an opportunity to submit additional evidence in support of her claim.  There was no pertinent evidence identified by the Veteran or her representative that might have been overlooked or may have substantiated the claim.  Neither the Veteran nor her representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Pursuant to the August 2015 Board decision and remand, the AMC was directed to contact the Veteran, request that she identify any additional records in support of her claim, and then attempt to obtain those identified treatment records and associate them with the claims file.  Thereafter, the AMC was instructed to return the claims file to the September 2014 VA examiner, or another qualified examiner, for an addendum opinion regarding the etiology of the back condition.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

After receiving the case from the Board, the AMC obtained updated VA treatment records through to April 2016, and then contacted the Veteran to provide her with an opportunity to identify any additional evidence in support of her claims.  She did not identify any additional records, and the AMC did not obtain any additional record other than the updated VA treatment records.  Thereafter, the AMC provided the Veteran's claims file to a qualified examiner for an addendum opinion in May 2016 regarding the etiology of the back condition, and followed up with another opinion in July 2016 from the same examiner who administered the September 2014 VA examination. 

The AMC obtained updated VA treatment records and took appropriate measures to attempt to elicit additional evidence from the Veteran in support of her claim.  Furthermore, the AMC obtained addendum opinions regarding the back condition claim.  Accordingly, the Board finds that the RO substantially complied with its remand directives as to the back condition claim.  Stegall, 11 Vet. App. at 268. 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claims, and it being clear that the Veteran has not indicated that there exists additional evidence to support her claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to her claim in order to comply with the duty to assist.  




Factual Background and Analysis

The Veteran asserts that her low back condition, diagnosed as lumbar disc disease with urinary incontinence and radiculopathy, is attributable to her service, to specifically include a motor vehicle accident she was involved in that occurred in April 1981.  In the alternative, she contends that the low back condition has been aggravated beyond its normal progression by her service connected residuals, right distal fibula fracture and/or residuals, right fifth metatarsal fracture. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

A review of the Veteran's service treatment records reveals no complaints of, treatment for, or diagnosis of a low back condition.  On a March 1981 examination, conducted in preparation for the Veteran's separation from service, an examiner marked that the Veteran's spine and neurological system were normal.  The Veteran did not report any issues with her back on the corresponding March 1981 Report of Medical History. 

The service treatment records contain extensive documentation of the Veteran's treatment following the April 1981 motor vehicle accident.  An April 13, 1981 narrative summary indicates that the Veteran's chief complaint upon arrival at the hospital was pain in the left face, right knee and left ankle.  A physical examination and X-ray examination revealed no issues with her back and no neurological difficulties.  

The Veteran has submitted private treatment records from a Dr. M.L. dating back to 1996 which indicates that the Veteran had been seeking treatment for back pain with Dr. M.L. since potentially 1988.  In a March 1996 outpatient record, Dr. M.L. stated that he treated the Veteran for back pain some seven or eight years prior for which she recovered.  No records of the treatment are available for review in the claims file.  In that same March 1996 record, Dr. M.L. stated that the Veteran reported experiencing back pain accompanied by leg pain, tingling and numbness as well as urinary urgency and leakage following a sudden jolt of pain as she was listing a basket of laundry.  After a CT scan, Dr. M.L. diagnosed discogenic back and leg pain and recommended a neurological study be performed in order to diagnose the Veteran's neurological complaints.  Thereafter, a later report also in March 1996 indicates that a myelogram showed a large central and left ruptured disc with stenosis.  Subsequent records dating through to June 2000 show that Dr. M.L. continued to treat the Veteran for persistent back pain with associated radicular pain and urinary issues. 

Post-service VA treatment records dating back to January 2000 show that the Veteran has been receiving treatment for a low back condition since June 2000 through VA for her back pain.  During a June 2000 consultation, the Veteran reported that she had been experiencing low back pain for a few years prior to the consultation.   Thereafter, a January 2002 outpatient record indicates that the Veteran reported that she had been experiencing low back pain ever since the April 1981 motor vehicle accident.  A March 2007 CT scan and myelogram revealed evidence of a spinal fusion surgery with compression on the left lumbar spine as well as a bulge on the left side.  Subsequent VA treatment records show continued complaints of and treatment for low back pain. 

The Veteran was first afforded a VA examination to evaluate the nature and etiology of her back condition in January 2008.  She reported that she had experienced back pain ever since the April 1981 motor vehicle accident and that she had been seeking treatment for her back off and on, the first time in 1985, then in 1992, and more recently in 1995 up to the date of the examination.  After a review of the claims file as well as the physical examination and X-ray examinations, the examiner opined that the back condition, diagnosed as lumbar disc disease with urinary incontinence and radiculopathy, was not due to military service.  In support thereof, the examiner noted the lack of any complaints or diagnoses of a back condition while in service or within a year of service.  The examiner also highlighted the fact that the Veteran had back injuries after service for which she sought treatment with her private physician.

In a May 2008, a M.M. stated that the Veteran was referred to her from VA for an evaluation regarding her complaints of chronic back pain and lower extremity pain.  During the evaluation the Veteran rated her pain as an eight out of ten.  M.M. recommended that the Veteran seek physical therapy as a means of alleviating her pain. 

During the July 2012 hearing, the Veteran asserted that she has a microdiscectomy in 1996 and a laminectomy at the lumbar region in 1997.  She acknowledged that she was not diagnosed with any back conditions following the 1981 motor vehicle accident but stated that she had experienced back pain ever since the accident.  She contended that she was wary of seeking treatment through the VA for her back due to past complications but that she had received treatment through VA.  Furthermore, she reported that her private physician at the time had told her that her current back problem was related to service. 

The Veteran was afforded a VA examination to evaluate the nature and etiology of her back condition in September 2014.  The examiner noted a history of right sided microdiscectomy in March 1996 and a disc excision and fusion at the lumbar region with a diagnosis of recurrent disc herniation and instability in May 1997.  During the examination the Veteran reported that she injured her back in an April 1981 motor vehicle accident but also acknowledged that she did not receive treatment for her back following the accident.  A few months after the accident and her discharge from the military, she stated that she began experiencing back pain while she was pregnant and was told that the pain was due to the pregnancy.  After a physical examination and an X-ray examination, the examiner set forth diagnoses of intervertebral disc syndrome, spinal fusion, and spinal stenosis, as well as degenerative disc disease. 

With regards to the etiology of the disability, the examiner opined that it was less likely than not that the back condition was related to service or proximately due to or aggravated by service-connected disabilities.  In support thereof, the examiner noted that there was no documentation of a low back condition during her hospital stay or in her STRs.  Furthermore, the examiner highlighted the fact that the Veteran apparently did not seek treatment for her back until 1995.  The corresponding private treatments records related the symptoms of back pain to the Veteran's work as a nurse.  In summation, the examiner found that it was more likely the back condition was caused by civilian work related injuries as any back injury that the Veteran incurred as due to the motor vehicle accident would not manifest only 15 years after the occurrence of the accident. 

The Veteran's claims file was evaluated by a new VA examiner in May 2016 for the purposes of providing an addendum opinion regarding whether the Veteran's back condition was aggravated by a service-connected disability.  After a thorough review of the claims file, the examiner opined that it was less likely than not that the Veteran's low back disability was caused by service-connected lower extremity disabilities.  In support thereof, the examiner confusingly referred to the Veteran's history of microdiscectomy and disc excision and fusion as well as the currently diagnosed degenerative disc disease, and found that the former surgeries were the result of the degenerative disc disease.  In addition, the examiner reviewed the results of the September 2014 VA examination and found that the Veteran's lower extremity conditions were no more than mild in nature and thus that it was unlikely that the back condition was the result of those lower extremity conditions. 

After being directed to do so by the AMC, the Veteran's claims file was forwarded to the September 2014 VA examiner in order to obtain an addendum opinion regarding the possible connection between the back condition and the service-connected lower extremity disabilities.  After reviewing the claims file and the prior examination, the examiner opined that it was less likely than not that the Veteran's service-connected lower extremity disabilities caused the Veteran's low back condition.  In support thereof, the examiner reiterated the May 2016 examiner's observation that the Veteran's complaints of low back pain starting in 1995 were attributed to a workplace injury that occurred while the Veteran was working as a nurse nearly 15 years after service.  The examiner separately noted that it was less likely as not that the Veteran's low back condition was aggravated by a service-connected lower extremity disability.  Notably, she worked 32 hours per week/max as of February 2000, and this "would be less likely if she had a disabling lower extremity condition."  Finally, the examiner referred to X-ray examinations of her ankles dated in 2008 and 2010 that were both normal.  In the absence of bony pathology, any significant altered body mechanics were unlikely; hence, there was no significant gait deviation that would aggravate an existing back condition.

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran incurred a back condition while in service.  She has asserted that she experienced symptoms of a back condition following the April 1981 motor vehicle accident despite acknowledging that she was never treated for any back issues following the accident.  Of course, she is competent to testify as to her symptoms of low back pain and when they began.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the record in no way indicates that she has the training, credentials, or other expertise necessary to provide a competent opinion that these symptoms were indicative of a low back claim while she was in service.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the Veteran did not report any low back pain at any time during service and was not diagnosed with a back condition until 1995, nearly 15 years after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  

The Veteran's assertion that she incurred a back condition while in service must be considered in light of the January 2008 and September 2014 VA examiner's opinions, who both found that it was less likely than not that the condition was incurred in service, specifically the April 1981 motor vehicle accident.  In evaluating the probative value of a medical opinion, VA is guided by the principle that an opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  As both the January 2008 and September 2014 VA examiners reviewed the claims file and provided a thorough rationale, the Board finds that both opinions are highly probative of the issue of whether the Veteran's back condition was incurred in service, to include as a direct result of the April 1981 motor vehicle accident. 

Again, determining whether symptoms of low back pain are attributable to a back condition is the province of trained medical professionals, not lay witnesses.  Accordingly, the Board finds that the opinions offered by the January 2008 and September 2014 VA examiners warrant the greatest probative weight on the issue at hand.  Therefore, the preponderance of the evidence weighs against the Veteran's claim of service connection for lumbar disc disease with urinary incontinence and radiculopathy on a direct basis under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The analysis now turns to whether the Veteran is entitled to service connection for her back condition as secondary to service-connected lower extremity disabilities.  The Veteran has been service-connected for residuals of a right distal fibula fracture and a right fifth metatarsal fracture since April 1996.  She contends generally that her back condition was aggravated beyond its normal course by the long-term effects of each of these lower-extremity conditions.  Again, while the Veteran is competent to testify regarding her symptoms of back pain together with the symptoms of her various lower-extremity conditions, she has not shown that she had the requisite training to conclude that the back pain is etiologically related to the lower-extremity conditions.  Jandreau, 491 F.3d at 1372.

The Veteran's contention regarding the relationship between the low back condition and the lower-extremity conditions must be considered in light of the July 2016 VA examiner's addendum opinion that it was less likely than not that the low back condition was aggravated beyond its normal course by the lower extremity conditions.  In support of that conclusion, the examiner discussed in detail the course of the Veteran's medical treatment for both the lower-extremity conditions and the back condition, and highlighted the incongruity between the occurrence of the back pain and the lower-extremity condition symptoms.  Furthermore, the examiner referred to private treatment records which attributed the Veteran's back pain to injuries she sustained at work in her role as a civilian nurse nearly 15 years after service.  Accordingly, as the July 2016 VA examiner reviewed the claims file and provided a thorough rationale, the Board finds that the opinion is highly probative of the issue of whether the Veteran's low back condition was aggravated by a service-connected disability. 

In summation, the opinion of the July 2016 VA examiner, who found that there was no connection between the back condition and the service-connected lower-extremity conditions, is the most probative indicator of whether the Veteran's back condition is attributable to the Veteran's service-connected disabilities; thus, the preponderance of the evidence is against the Veteran's claim of service connection for a back condition on a secondary basis.  38 C.F.R. § 3.310.; Allen, 7 Vet. App. at 439 (1995).  The Veteran may still be entitled to service connection if all of the evidence establishes that the back condition was incurred in service.  38 C.F.R. § 3.303(d).  Here, however, there is no evidence of incurrence in service, and there is a nearly 15 year gap between discharge and treatment for a back condition.  Furthermore, the Veteran's assertion that her back condition is due to the long-term effects of her lower-extremity disabilities, supported as it is by no evidence in the claims file, is outweighed by the opinion of the July 2016 examiner, who correctly noted that the lower-extremity conditions manifested prior to the Veteran's initial treatment for back pain in 1995.  Thus, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's back condition is otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a back condition under 38 C.F.R. § 3.303(d) is denied, and as such the Veteran's claim for lumbar disc disease with urinary incontinence and radiculopathy in total must be denied. 


ORDER

Service connection for lumbar disc disease with urinary incontinence and radiculopathy, to include as secondary to a service-connected disability, is denied. 


REMAND

Before the Board makes a determination as to the claims of entitlement to service connection for TMJ syndrome, further development of the record is necessary.  Specifically, the claims file must be returned to the VA dentist who provided the February 2016 opinion and November 2016 addendum opinion in order to clarify the dentist's opinion regarding the etiology of the TMJ syndrome. 

The Board's August 2015 remanded ordered that the Veteran be scheduled for a VA examination in order to evaluate whether the Veteran had TMJ syndrome and, if so, whether it was related to service.  The Veteran was scheduled for a VA examination in February 2016, during which she complained of cracking in the jaw joints and constant pain in the bilateral TMJs.  According to the Veteran she was involved in a motor vehicle accident in service in April 1981 which resulted in an injury to her head.  The dentist reviewed the claims file and found that the Veteran was diagnosed with a left lip laceration and a left zygomatic arch fracture following the motor vehicle accident.  No TMJ syndrome was diagnosed at that time.  The dentist also found evidence of complaints of pain in the face while in service but prior to the motor vehicle accident.  After a physical examination, which included an X-ray examination of the Veteran's mouth, the dentist confirmed the diagnosis of TMJ syndrome, setting the date of diagnosis in July 1990.  

With regards to the etiology of the TMJ syndrome, the dentist found that it was more likely that the TMJ syndrome was related to the diagnosis of fibromyalgia in July 2013 or as a residual of the fall which occurred in 1992.  In support thereof, the dentist discussed the fact that the Veteran had complaints of facial pain prior to the moto vehicle accident in August 1980 as well as in February 1981.  Furthermore, the dentist discussed the difficulty in evaluating the Veteran's condition as she apparently was not comfortable opening up her jaw sufficiently to allow for a full examination.  

The February 2016 VA dentist was asked to clarify the rationale in November 2016.  After reviewing that clarification, the Board does not find any additional evidence contributed by the dentist.  The only thing added to the rationale is a recommendation to have the Veteran evaluated by a specialist in neurology and/or rheumatology. 

The opinion espoused by the February 2016 VA dentist is insufficient as the dentist did not provide a thorough rationale to support the conclusion that the TMJ syndrome was more likely related to the July 2013 fibromyalgia diagnosis or the fall the Veteran asserted occurred in 1992.  The Veteran had been diagnosed with TMJ syndrome for years prior to the July 2013 fibromyalgia diagnosis, with the TMJ syndrome diagnosis being confirmed by VA in the January 2008 VA examination.  It does not make logical sense for the VA dentist to attribute the TMJ syndrome to the fibromyalgia when it was diagnosed years after the TMJ syndrome.  Furthermore, as for the alternative cause of the TMJ syndrome discussed by the February 2016 VA dentist, that is, the 1992 facial trauma, the dentist did not provide any rationale for the opinion and stated the opinion in indefinite terms; i.e. "possible".  See Bloom v. West, 13 App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provided the required degree of  medical certainty).  Finally, the dentist discussed the Veteran's reporting of facial pain in service prior to the motor vehicle accident but did not offer any explanation as to the possible relation between this pain and the Veteran's development of TMJ syndrome after service.  An addendum opinion, from a neurologist or rheumatologist (as recommended), is therefore necessary in order to provide clarification as to the February 2016 VA dentist's conclusions as well as provide an opinion as to whether the TMJ syndrome is related to the noted facial pain in service in August 1980 and in February 1981. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file a VA neurologist or rheumatologist.  If that dentist is not available, return the file to another dentist with the appropriate knowledge and expertise.  If the new specialist feels that an actual physical examination is necessary, such examination should be scheduled.  

The specialist should provide an opinion as to whether the Veteran currently has TMJ syndrome and, if so, whether it is at least as likely as not (50 percent probability or greater) that the TMJ syndrome was incurred in or is otherwise related to service.  In offering this opinion, the specialist should consider, and discuss as necessary, the complaints of facial pain in service prior to the April 1981 motor vehicle accident, in addition to the Veteran's assertions that her TMJ syndrome began following the motor vehicle accident.  The specialist must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  


2.  After completion of the foregoing, readjudicate the
claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


